Citation Nr: 1018532	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-40 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death, and if so, whether service connection for 
the cause of the Veteran's death is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1962 to 
November 1966 and from May 1967 to December 1973.  He died in 
May 1987.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2007, the appellant testified at a hearing before a 
Decision Review Officer (DRO).  In April 2010, the appellant 
testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge.  Transcripts of the 
hearings are of record.  

During the 2010 hearing, the appellant submitted additional 
evidence along with a waiver of initial RO consideration.  
The Board will therefore adjudicate the appeal based on all 
evidence of record irrespective of when the evidence was 
submitted.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  In an unappealed July 1987 decision, the RO denied 
service connection for the cause of the Veteran's death.  

2.  Evidence received since the July 1987 decision is not 
merely cumulative or redundant of evidence already of record 
and raises a reasonable possibility of substantiating the 
claim.  

3.  The Veteran's March 1987 death certificate lists the 
cause of death as presumed midbrain tumor, autopsy pending; 
the autopsy report lists the cause of death as cerebral 
arterial occlusive disease, or Moyamoya disease.

4.  At the time of the Veteran's death, service connection 
was in effect for osteochondritis dissecans of both knees, 
for a combined rating of 40 percent.

5.  A disease or injury incurred or aggravated during active 
service did not cause or substantially contribute to cause 
the Veteran's death. 


CONCLUSIONS OF LAW

1.  The July 1987 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received since the 
July 1987 RO decision and the claim of entitlement to service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 101(16), 1110, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.5(a), 3.159, 3.102, 3.303, 3.307, 3.309, 3.311, 3.312 
(2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to  
provide.  38 U.S.C.A. 
§ 5103(a).  In cases of service connection for the cause of 
death, notice must also include information on what 
disabilities the Veteran was service connected for at the 
time of death, and how to establish service connection for 
additional disabilities.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  Claims to reopen previously denied 
claims have special notice requirements as to the evidence 
needed to reopen the claim.  Kent v. Nicholson, 20 Vet. App. 
1 (2006

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

This notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

The RO provided the appellant with pre-adjudication notice in 
February 2005.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence.  

There are defects in the notice provided in this case. 
However, not all defects in notice required that the Board 
delay adjudication in order to provide corrective notice.  
See Shinseki v. Sanders, 129 S.Ct. 1629 (2009) (explaining 
application of the rule of prejudicial error to § 5103(a) 
notice errors).  

The February 2005 letter did not note the deceased Veteran's 
service-connected disabilities, as required under Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  However, the appellant's 
actions and testimony in March 2007 indicates that she is 
both aware of the disabilities for which service connection 
had been established during the Veteran's lifetime and that 
the benefits she seeks could be awarded on a showing that the 
Veteran died due to a condition which began during service, 
or was caused by service, but for which service connection 
had not yet been established.  For example, she testified 
that she knew that service connection was in place for 
disabilities of the Veteran's knees.  DRO Hearing Transcript 
at 8.  She has submitted argument and evidence to the effect 
that that exposure to certain toxins during service resulted 
in his death.  Therefore, the appellant had actual knowledge 
of that which notice under Hupp would have provided and 
cannot have been prejudiced by the lack of notice informing 
her of that she has demonstrated actual knowledge.  

There is also a lack of notice with regard to assignment of 
disability ratings and effective dates as well as notice of 
what is required to reopen a previously denied claim.  As the 
RO denied the claim and the Board here denies the appeal, no 
effective date or for that matter "rating" will be assigned 
so there can be no prejudice to the appellant from that 
defect in notice.  In addition, given the Board's finding 
that new and material evidence has been secured to reopen the 
appellant's claim, no conceivable prejudice to the appellant 
could result from this adjudication, regardless of whether 
she has been provided the notice and assistance required by 
Kent.  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service and other pertinent records and 
providing an examination or obtaining an expert opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained service treatment records; assisted the 
appellant in obtaining federal medical records, including the 
autopsy report; obtained a medical opinion as to the cause of 
the Veteran's death; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claim file.  

During her March 12, 2007 DRO hearing, the appellant 
indicated that after discharge from service, the Veteran only 
received medical care from military facilities.  
Specifically, the appellant stated that she and the Veteran 
"lived around Military Bases, and that's where he always 
went."  DRO Hearing Transcript at 3.  When asked by the DRO 
for names of the medical facilities where the Veteran was 
treated, as well as dates, the appellant indicated that they 
had lived in Arizona in 1974, Little Rock Arkansas in 1975, 
Lemoore, California from 1975 to 1981,  Chase Field Naval Air 
Station (Chase) in Beeville, Texas from 1981 to 1983, and 
near Carswell Air Force Base (Carswell) from 1983 to 1987.  
Id. at 3-5.  The appellant also stated that the Veteran was 
being treated at Wilford Hall when he died.  The claim file 
contains records from military treatment facilities (MTFs) in 
Lemoore, Chase, and Carswell from January 1976 to February 
1987.  Also of record are the terminal hospital and autopsy 
records from Wilford Hall.  

On March 30, 2007, a Veteran Service Representative (VSR) 
contacted the appellant in an effort to ascertain treatment 
dates for the MTFs in Arizona and Arkansas.  The appellant 
expressed uncertainty as to whether the Veteran received 
medical care at either location.  Specifically, the appellant 
stated that "although she cannot be[] sure that he was 
treated at either facility she feels that he must have been 
treated because those were the only facilities available for 
care during those years."  March 30, 2007 Report of Contact 
(emphasis in original).  The appellant stated that the 
Veteran "could have been seen somewhere in Little Rock 
during May to August 1975," but indicated she could not 
remember and then asked for a listing of military bases near 
Little Rock.  With respect to the Fort Huachuca records, the 
appellant was unsure whether the Veteran received medical 
treatment there.  She stated that she had received OB/GYN 
treatment at unnamed facility in that area and "that is the 
only way she knew he was treated there."  Id.  The appellant 
"had no idea" of the facility's name, but stated that 
"maybe if he was treated . . . it might have been during 
February-May of 1974."  When the VSR explained that more 
specific information was necessary in order to search for 
records, the appellant stated that "she could not remember 
over 30 years ago for such records and she only has 
possibilities or maybes."  Clearly, the appellant has not 
identified any relevant federal treatment records; the RO 
made reasonable inquiries to investigate all possible sources 
of records.  

VA'S duty to assist is not a license for a fishing expedition 
to determine if there might be some unspecified information 
which could possibly support a claim.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  The duty to assist requires VA to 
"make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain."  38 U.S.C. § 
5103A(b)(1).  VA has done so and has met its duty to assist 
as far as obtaining any existing evidence.  

In July 2006 VA obtained a relevant medical opinion.  The 
physician reviewed the pertinent medical evidence, had 
sufficient facts and data before him, and rendered a well 
reasoned opinion which took into account the appellant's 
theory that the Veteran's death was related to exposure to 
toxins during involvement with Operation SHAD.  The opinion 
is adequate.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

In a July 1987 decision, the RO denied the appellant's claim 
for VA death benefits, to include service connection for the 
cause of the Veteran's death, and provided notice of her 
appellate rights.  The basis of that decision was stated as 
the Veteran's death not being due to a service connected 
disability.  

The appellant did not file a notice of disagreement with the 
1987 decision within one year of the mailing of the decision.  
Under such circumstances the decision is deemed final and 
generally may not be reopened and allowed.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

An excpetion to this general rule is that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  New evidence means 
evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In December 2004, the appellant again filed a claim for VA 
benefits, asserting that the cause of the Veteran's death was 
due to service and contending that the Veteran died as a 
result of participation in Operation SHAD during service.  In 
September 2006 the appellant requested "a personal hearing" 
because she had "new evidence regarding the chemicals used 
on [her] husband."  Given the content of the statement and 
the date that it was received by the RO, the Board construes 
this correspondence as a timely Notice of Disagreement with 
the August 2006 RO determination that service connection was 
not warranted for the cause of the Veteran's death.  See 38 
C.F.R. §§ 20.201, 20.302 (2007).  

Evidence added to the record since the July 1987 rating 
decision includes federal medical records from February 1986 
to March 1987, including results of the Veteran's autopsy; 
verification of the Veteran's involvement with Project SHAD; 
articles about Project SHAD; articles about osteochondritis 
dissecans and Q fever; a July 2006 VA opinion; a September 
2009 letter from a private physician; the appellant's March 
2007 DRO hearing testimony; and the appellant's April 2010 
Board hearing testimony.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  The September 2009 
letter is material as it directly addresses the basis for the 
prior denial.  This evidence raises a reasonable possibility 
of substantiating the service connection claim, and 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a).  Reopening of the service connection 
claim for the cause of the Veteran's death is warranted.  38 
U.S.C.A. § 5108.

III.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a); see 38 U.S.C.A. 
Chapter 11.

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  The service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a). 

The death certificate shows that the Veteran died of a 
presumed midbrain tumor in March 1987, but notes that an 
autopsy was pending.  

The March 1987 autopsy report reveals that the Veteran died 
of cerebral arterial occlusive disease, also known as 
Moyamoya disease.  The medical examiner noted that Moyamoya 
disease is a rare disorder "of uncertain etiology" marked 
by occlusion of the main branches of the carotid artery with 
formation of collateral vessels.  He determined that the 
Veteran's history of migraine headaches "suggests the 
presence of altered vascular reactivity."  He noted the 
Veteran's history of smoking three to four packs of 
cigarettes per day for more than 25 years, and stated that 
smokers under 65 years have twice the death rate from 
coronary arterial occlusive disease than non-smokers.  The 
medical examiner opined that the rupture of some of the 
collateral vessels "probably resulted in increased 
hemorrhage, increased intercranial pressure and [the 
Veteran's] death."  

The appellant contends that the Veteran developed Q fever, a 
condition not yet service-connected, because of exposure to 
toxic substances during his participation in Project SHAD.  
She claims that the Veteran was treated several times during 
and after service for cold and/or flu-like symptoms, 
including diarrhea, sore throat, fever and cough, and that 
these symptoms were actually manifestations of chronic Q 
fever, which contributed to his death.  The appellant also 
contends that the Veteran's service-connected knee 
disabilities were caused by the same vascular condition that 
resulted in his death, and that this condition resulted from 
his exposure to toxic chemicals during his participation in 
Project SHAD.  

As noted in articles submitted by the appellant, Project 
Shipboard Hazard and Defense (SHAD) was part of a larger 
effort called Project 112, which was a comprehensive program 
initiated in 1962 by the Department of Defense (DOD) to 
protect and defend against potential chemical and biological 
warfare threats.  Project SHAD encompassed a series of tests 
by the DOD to determine the vulnerability of U.S. warships to 
attack with chemical and biological warfare agents and the 
potential risk to American forces posed by those agents.  A 
February 2005 document shows that the DOD verified that the 
Veteran had participated in the tests Scarlet Sage and Purple 
Sage, which were part of Operation SHAD, while serving aboard 
the U.S.S. Wexford County.  

Service treatment records document that the Veteran was 
treated for cold, cough, headache, sore throat, nasal 
congestion, stomach pain, and knee discomfort December 1968 
and January 1973.  In March 1969, he was diagnosed with an 
edema on the side of his neck.  In October 1971, he was 
diagnosed with vascular headaches.  His June 1973 dizzy 
spells were attributed to a recent motor vehicle accident.  

Federal medical records reveal that the Veteran was treated 
for headaches at least 10 times between February 1976 and 
March 1986.  He was eventually diagnosed with migraines.  He 
was treated for an upper respiratory infection in December 
1977.  He was treated for a stiff neck in February 1981.  The 
diagnosis was facet syndrome with severe muscle spasm.  The 
Veteran was treated for chest pain in February, March, 
October, November and December 1986.  A November 1986 record 
indicates that the Veteran was a 60 pack year smoker.  He was 
treated for occipital pain, slurred speech, and headaches in 
February 1987.  A CT scan of the head was normal.  The 
diagnosis was cluster headaches.  March 1987 hospital records 
show that the Veteran was admitted after complaining of a 
headache and mental status changes.  None of these records 
refer to Q fever or to any relationship between the Veteran's 
symptoms and his service.  

There are conflicting medical opinions of record.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In evaluating the probative value of competent 
medical evidence, the U.S. Court of Appeals for Veterans 
Claims (Veterans Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

More recently, the Veterans Court provided additional 
guidance as to the weighing of medical opinion evidence.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that 
case, the Veterans Court explained that guiding factors in 
evaluating the probity of a medical opinion are whether the 
opinion was based on sufficient facts or data, whether the 
opinion was the product of reliable principles and methods, 
and whether the medical professional applied the principles 
and methods reliably to the facts of the case.  Id. at 302.  
The Veterans Court also stated that most of the probative 
value of a medical opinion lies in its reasoning.  Id. at 
304.

A July 2006 opinion from a VA neurologist is of record.  The 
neurologist indicated that he had reviewed the Veteran's 
claims file, he discussed Operation SHAD and clearly 
considered whether the Veteran's participation in that event 
and exposure to the biological tracer bacillus globigii was a 
cause of his death.  He noted that bacillus globigii "is 
suitable for work involving well characterized agents not 
known to consistently cause disease in health adult humans."  
The doctor reviewed the autopsy report and determined that 
the cause of death was due to congenital vascular 
malformation causing a stroke.  He stated that the Veteran 
developed cerebral edema with brain stem compression and 
"this probably caused his respiratory arrest with 
contributory factors of right-sided pneumonia due to staph 
and klebsiella and not due to the agent that is mentioned in 
the tests."  The doctor further opined that "[t]he 
participation in Project SHAD and Project Scarlet-Sage with 
exposure to bacillus globigii did not cause the patient's 
death, either from that or exposure to Methylacetal acetate 
in Purple Sage."

The Board finds this opinion highly probative.  Given his 
specialty, the neurologist is knowledgeable as to the cause 
of brain disease, conditions, injuries, etc.  His opinion 
indicates that he is also knowledgeable as to risks involved 
with the use of the agents to which the Veteran was exposed 
during Operation SHAD.  The neurologist had sufficient facts 
and data before him to render an opinion, there is no 
indication that he did other than reliably applied reliable 
medical principles to those facts and data and his reasoning 
is both demonstrated in his report and compelling.  His 
conclusion that the Veteran had a congenital vascular 
malformation which resulted in his death follows from his 
disciplined analysis, is in line with the autopsy report, and 
does not depend on speculation or inferential leaps of 
causation.  

In a September 2009 letter, a private physician, "K.G.", 
M.D., stated that after review of his medical records she 
believed it is "quite possible" that the Veteran's death 
was related to "vascular complications of chronic Q-fever or 
another toxin that he was exposed to related to the SHAD 
project."  The physician noted that the Veteran was exposed 
to toxins in the 1960's and was treated several times for 
illness in 1967 and 1968.  The physician further noted that 
the Veteran developed premature disease in both knees.

No competent medical evidence of record suggests that the 
Veteran's claimed diarrhea, sore throat, fever and cough were 
due to Q fever.  The record contains no diagnosis of Q fever 
either during or after service.  The September 2009 letter is 
not particularly probative.  The doctor opined that is was 
"quite possible" that the Veteran developed Q fever related 
to toxin exposure from the SHAD Project, and that it was 
"possible" his death was related to the claimed Q fever.  
The mere possibility of an etiological relationship between 
the Veteran's death and service is too speculative to form a 
basis upon which service connected may be granted.  That Dr. 
K.G. is engaged in nothing more than pure speculation is 
demonstrated by her choice of words "complications of 
chronic Q-fever or another toxin." (Emphasis added).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for a grant of service 
connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Dr. K.G.'s reasoning involves unexplained speculative leaps.  
She states that the Veteran was seen several times for 
illness in 1967 and 1968, failing to explain how this leads 
to a finding that the illness was related to the exposure to 
toxins, or how this is evidence of Q fever, as opposed to, 
for example, some other illness.  The Board notes that the 
appellant has submitted an article from the Centers for 
Disease Control and Prevention (CDC) indicating that the 
signs and symptoms of Q fever are not specific to the disease 
and that confirming a diagnosis requires specific laboratory 
tests.  The 1967 and 1968 treatment records refer to a cold, 
cough, sore throat, headaches, and edema of the neck.  Even 
the appellant referred to the Veteran's illnesses as 
involving "flu-like symptoms."  DRO Hearing Transcript at 
3.  Dr. K.G.'s implication that this shows a relationship to 
exposure to toxins and the Veteran's death is unsupported and 
amounts to nothing more than speculation.  

As between the opinions of the VA neurologist and Dr. K.G., 
the Board affords considerably greater probative weight to 
the VA neurologist opinion because the opinion is better 
reasoned and consistent with the record.  

The Board has considered the CDC article regarding the signs 
and symptoms of Q fever and an article from the Mayo Clinic 
regarding the causes of osteochondritis dissecans, but 
determines that this evidence does not add any significant 
weight in favor of the appellant's claim.  Treatise or 
medical article evidence "can provide important support when 
combined with an opinion of a medical professional" if the 
treatise or article discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a "plausible causality" based on 
objective facts.  Sacks v. West, 11 Vet. App. 314, 315-16 
(1998).  In this case the articles are not particularly 
favorable to the appellant's claim.  

If anything the article from the CDC provides evidence 
against the claim because it tends to show that any finding 
that the Veteran died as the result of Q-fever, in turn as 
the result of Operation SHAD, is based on nothing more than a 
chain of mere speculation.  In that regard the article refers 
to the inaccuracy of any diagnosis of the disease without 
laboratory testing and notes that any signs or symptoms of 
the disease are not specific to the disease.  Under the facts 
of this case, the CDC article adds nothing of significance 
and, even taken together with Dr. K.G.'s opinion, the article 
does not add balance the weight of the VA neurologist's 
opinion.  

Nor is there any competent evidence that suggests a causal 
link between the Veteran's death and his service-connected 
knee disabilities.  The July 2006 VA neurologist considered 
the appellant's contentions, but concluded that there was no 
relationship between the Veteran's death and his exposure to 
Bacillus globigii and methylacetoacetate during the SHAD 
Project.  He explained that Bacillus globigii is considered 
harmless to healthy individuals.  There is no contrary 
medical opinion of record.  The Mayo Clinic article does not 
relate osteochondritis dissecans to vascular changes in the 
brain is not relevant to the cause of the Veteran's death.  
Only a series of unsupported and not particularly logical 
connections could lead to any such a result.  Hence, that 
evidence does not add any weight favorable to the appellant's 
claim.  

Her factual recitation as to the symptoms she observed in the 
Veteran over the years is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
appellant cannot provide a competent opinion on a matter as 
complex as the etiology of the Veteran's cause of death and 
her views are of no probative value.  Cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing in 
footnote 4 that a layperson may provide competent evidence as 
to the diagnosis of a simple condition such as a broken bone 
but not to more complex questions such as a type of cancer).  
And, even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the VA medical professional who discussed the 
Veteran's SHAD exposure and found no relationship between the 
Veteran's cause of death and his service.  
(CONTINUED ON NEXT PAGE)




The preponderance of the evidence is against the service 
connection claim for the Veteran's cause of death; there is 
no doubt to be resolved; and service connection for the 
Veteran's cause of death is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58. 


ORDER

New and material evidence has been received and the claim for 
service connection for the cause of the Veteran's death is 
reopened.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


